DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
In the reply, filed on April 9, 2021, Applicant amended claims 1, 3-5, 9, and 11.
Applicant cancelled claim 12.
In the non-final rejection of November 25, 2020, Examiner objected to the Drawings are objected to under 37 CFR 1.83(a). Applicant added new Figures 3A1 and 3A2. Objection is withdrawn.
Examiner objected to the Abstract. Applicant amended the Abstract. Objection is withdrawn.
Examiner objected to claims 1, 3-5, 9, 11, and 12. Applicant amended claims 1, 3-5, 9, and 11, and cancelled claim 12. Objection is withdrawn.
Examiner rejected claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant amended claim 1. Rejection is withdrawn.
Currently, claims 1-11 and 13 are under examination.

Claim Objections
Claim 1 is objected to because of the following informalities:  
	In regards to claim 1, “not is rotated” should be changed to “is not rotated”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US 2012/0101511), and further in view of Schultz (US 8,430,864).
	In regards to claim 1, You et al teaches a medical apparatus (Figures 1-5) comprising: 
an insertion part (insertion tube [10]) including a first end configured to be inserted into a human body and a second end opposite to the first end, and having a first through hole (through hole [13]) extended from the first end to the second end and formed inside the insertion part 
an expansion part (balloon part [14]) configured to be expandable and formed on an outer surface of the insertion part at a predetermined distance apart from the first end of the insertion part
a pair of wires (pair of wires [19][19’]) extending in the insertion part and fixed to a region of the first end of the insertion part, the pair of wires being capable of causing bending of the insertion part by pulling out at least one of the wires (Figures 4A-4B)
a main body (main body [21]) connected to the insertion part at the second end thereof
a dial (dial [25]) installed to the main body rotatably and connected to the pair of wires 
a rotation control part (fixing switch [26]) coupled (engaged) to the dial, and configured to limit rotation of the dial so that the dial not is rotated over a predetermined angle (paragraph [0057])
You et al is silent about whether at least one of the pair of the wires has a plurality of spring shapes or concave-convex shapes at a portion fixed to the region of the first end of the insertion part. Schultz teaches a medical apparatus (Figures 1-2A, 3-7F) wherein at least one [42B] of a pair of wires (puller members [42A][42B]) has a plurality of concave-convex shapes (left and right portions of T-anchor [51B]) at a portion fixed to a region of a first end of an insertion part (Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the pair of the wires, of the apparatus of You et al, to have a plurality of concave-convex shapes at a portion fixed to the region of the first end of the insertion part, as taught by Schultz, as such will allow for anchoring the distal end of the at least one of the pair of the wires to the outer wall of the insertion part (column 5, lines 34-37).
	In regards to claim 2, in the modified apparatus of You et al and Schultz, You et al teaches that the rotation control part includes a first rotation control unit [26] that allows the dial to rotate at a first angle or less.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over You et al and Schultz, as applied to claim 1 above, and further in view of Fulton et al (US 2014/0155815).
In regards to claim 6, in the modified apparatus of You et al and Schultz, You et al is silent about whether the expansion part is an expansion structure made of a mesh structure. Fulton et al teaches a medical apparatus (Figures 4-5C) wherein an expansion part is an expansion structure made of a mesh structure (expandable or expansible and collapsible mesh braid [130]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the expansion part, of the modified apparatus of You et al and Schultz, to be an expansion structure made of a mesh structure, as taught by Fulton et al, as such can be expanded into a more or less tubular configuration that would allow an adequate through channel for blood without much impendence or obstruction (paragraph [0060]).
	In regards to claim 7, in the modified apparatus of You et al, Schultz, and Fulton et al, You et al teaches that the expansion structure is composed of a radiation-impermeable material (radio-opaque material) (paragraph [0047]).
	In regards to claim 8, in the modified apparatus of You et al, Schultz, and Fulton et al, You et al does not teach that an expansion structure wire for expanding or contracting the expansion structure is provided inside the insertion part, and one end portion of the expansion structure wire is connected to the expansion structure. Fulton et al teaches that an expansion structure wire (actuator wire [154]) for expanding or contracting the expansion structure is provided inside an insertion part (actuator sheath [73]), and one end portion of the expansion structure wire is connected to the expansion structure (Figure 4B). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified apparatus, of You et al, Schultz, and Fulton et al, with an expansion structure wire, as taught by Fulton et al, as such will allow for expanding the expansion structure 
	In regards to claim 9, in the modified apparatus of You et al, Schultz, and Fulton et al, You et al teaches that the expansion structure includes a first end region directing toward the first end of the insertion part and a second end region directing toward the second end of the insertion part, the second end region is fixed to the insertion part (Figure 3B); however, You et al does not teach that the first end region is not fixed to the insertion part or an expansion structure wire. Fulton et al teaches that a first end region is not fixed to the insertion part, and the expansion structure wire is connected to the not fixed first end region (Figure 4B). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first end region, of the modified apparatus of You et al, Schultz, and Fulton et al, to be not fixed to the insertion part, and the expansion structure wire is connected to the not fixed first end region, as taught by Fulton et al, as such will allow for expanding the expansion structure to create a distal seal by exerting a pulling pressure on the expansion structure wire (paragraph [0061]), wherein the resultant expansion structure will allow an adequate through channel for blood without much impendence or obstruction (paragraph [0060]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over You et al and Schultz, as applied to claim 1 above, and further in view of Snoke et al (US 6,007,531).
	In regards to claim 10, in the modified apparatus of You et al and Schultz, You et al teaches a first injection port (conduit [24]) formed between the second end of the insertion part and the dial and communicating with the first through hole to inject a drug or insert a medical 
	In regards to claim 11, in the modified apparatus of You et al, Schultz, and Snoke et al, You et al does not teach a pair of second injection ports. Snoke et al teaches that the pair of second injection ports communicate with a passage (lumen [67] to access ports [64][66]) formed inside a main body (disposable module [50]), and the passage communicates with a second through hole (one of two or more, open channel) formed inside an insertion part (elongate tube [55]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of second injection ports, of the modified apparatus of You et al, Schultz, and Snoke et al, to communicate with a passage formed inside the main body, and the passage communicates with a second through hole formed inside the insertion part, as taught by Snoke et al, as such will allow for inserting fluids and instruments into the human body (column 16, lines 58-63). However, Snoke et al does not teach that the passage is T-shaped, as Snoke et al teaches that the passage is Y-shaped (Figure 4). But before .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over You et al and Schultz, as applied to claim 1 above, and further in view of Bedell (US 2003/0004460).
	In regards to claim 13, in the modified apparatus of You et al and Schultz, You et al is silent about whether the insertion part 26Attorney Docket No. 17874-000002-USincludes a flexible portion made of a flexible material between the expansion part and the second end of the insertion part. Bedell teaches a medical apparatus (Figures 1-8) wherein an insertion part (catheter portion [46]) 26Attorney Docket No. 17874-000002-USincludes a flexible portion (catheter shaft [8]) made of a flexible material (paragraph [0040]) between an expansion part (balloon [21]) and a second end of the insertion part. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the insertion part, of the modified apparatus of You et al and Schultz, to include a flexible portion made of a flexible material between the expansion part and the second end of the insertion part, as taught by Bedell et al, as such will provide good columnar strength and collapse resistivity while allowing some flexibility (paragraph [0040]) and maneuverability within the .
	
Response to Arguments
Applicant's arguments filed April 9, 2021, have been fully considered but they are not persuasive:
	In regards to claim 1, Applicant argued: However, You fails to "an insertion part including a first end configured to be inserted into a human body and a second end opposite to the first end" and "a pair of wires extending in the insertion part and fixed to a region of the first end of the insertion part". Examining FIG. 4B above, the insertion tube 10 has a movable end 18, and "the pair of wires 19 and 19' are attached around first end 11 of insertion tube 10". (See You, Paragraphs [0051, 0052, 0058]). However, You fails to disclose fixing the pair of wires, let alone fixing them to a region of the first end of the insertion part. In contrast, claim 1, as amended, is demonstrated in part by FIG. 3A of the application as filed, showing a pair of wires 19 and 19' each having at least a spring shape or a concave-convex shape 19'a and 19a fixed to the region of the first end 11 of the insertion part 10. That is, the pair of wires have their spring shapes or concave-convex shapes fixing them near the end of the insertion part. Shown above in FIG.3A of the application as filed, the spring shapes or the concave-convex shapes portion of the pair of wires extends to the end itself. In contrast, You inserts before the first end 11 both a sidewall 1 la and a set of three holes 16, 16' and 16". You thus fails to disclose "a pair of wires extending in the insertion part and fixed to a region of the first end of the insertion part" (Remarks, pages 16-17). Examiner disagrees. You et al teaches an insertion part [10] including a first end configured to be inserted into a human body and a second end opposite to the first end, and a pair of wires 
	In regards to claim 1, Applicant argued: In the present office action at 13, Schultz (US 8,430,864) is relied upon for "wherein at least one of the pair of wires has a plurality of spring shapes or a concave-convex shapes at a portion fixed to the region of the first end of the insertion part". However, Schultz fails to cure the deficiency of You with respect to "a pair of wires extending in the insertion part and fixed to a region of the first end of the insertion part". Above is shown FIG. 3 of Schultz, where puller member 42b of the pair of puller members 42a and 42b are cited as the pair of wires where puller member 42b is cited for having a concave-convex shape in the form of T-anchor 51 b, which is at a portion fixed to a region of a first end of an insertion part (see also Column 5, lines 34-51). However, the T-anchor 5lb of Schultz is explicitly part the intermediate deflectable section 14, and not the distal end section 15. Additionally, as per the supplemental amendment, claim 1 has been modified to specify "wherein at least one of the pair of wires has a plurality of spring shapes or concave-convex shapes at a portion fixed to the region of the first end of the insertion part". That is at least one wire of the pair of wires has more than one set of shapes. Schultz discloses only a singular T-anchor 5lb with respect to its puller member 42b. However, claim 1, as amended, requires a plurality of spring shapes or concave-convex shapes on the relevant portion of at least one of the pair of wires. That is, more than one spring shape or concave-convex shape is required on the same wire in the same end portion. Schultz discloses only a single section. Additionally, the mechanism of Schultz fails to teach, suggest or motivate a modification to the anchor structure which would allow a single 
	In regards to claim 1, Applicant argued: In contrast You fails to disclose any heating, melting or other steps designed to more securely attach the wires of You to the insertion portion. Nor does Schultz cure the deficiency of You. Schultz explicitly uses glue joints 51 and 52 to attach the pair of puller members 42a and 42b to the intermediate deflectable section 14, and further uses additional glue to connect the intermediate deflectable section 14 to the distal end section 15 and catheter body 12. (See Col. 4, lines 43-48 and Col. 6, lines 7-16). The presently amended claim 1, is thus not obvious over You and the references of record as there is no clear teaching, motivation or suggestion to use such a plastic in the end portion for insertion as in You .

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regards to claim 3, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a medical apparatus, as claimed, specifically including the first rotation control unit and the second rotation control unit are formed integrally.
	You et al teaches that the rotation control unit includes the first rotation control unit [26]; however, You et al does not teach that the rotation control unit includes a second rotation control unit.
	Kanemasa et al (WO 2015115504) (Refer to US 10,737,065 for English translation) teaches a medical apparatus (Figures 1A-9B)(Figures 10-12C) wherein a rotation control part includes a first rotation control unit (turning operation portion [60] without dial operation portion [61]) (Figure 6) and a second rotation control unit (turning operation portion [60] without dial operation portion [61]) (Figure 10); however, Kanemasa et al does not teach that the first rotation control unit and the second rotation control unit are formed integrally, as Kanemasa et al teaches that the first rotation control unit and the second rotation control unit are formed separately (Figure 6)(Figure 10).

	In regards to claim 4, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention the combination of a medical apparatus, as claimed, specifically including wherein the first rotation control unit or the second rotation control unit contacts a stopper formed on the main body to limit the rotation of the dial.
	You et al does not teach a stopper formed on the main body [21] for contacting the first rotation control unit [26] to limit the rotation of the dial [25].
	Claim 5 is objected to by virtue of being dependent upon claim 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEFALI D PATEL/Primary Examiner, Art Unit 3783